Title: Report on the Petition of May Wooster, [12 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 12, 1792Communicated on April 17, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, pursuant to an Order of the House of Representatives, of the 25th of March 1790, referring to him the petition of May Wooster, respectfully reports;
That the State of Connecticut having settled the allowance of seven years half pay with the petitioner, in the same manner, as has been customary in like cases, and charged it to the United States, and adjustments at the Treasury having proceeded on a similar principle, the Secretary is of opinion, that a departure from the rule, by granting the interest claimed by the said petition, would operate partially, with regard to many other claims of the same nature, which have been heretofore adjusted, or, if extended to them, would involve the inconvenient precedent of unsettling an established rule.
All which is humbly submitted
Alexander HamiltonSecry. of the Treasy
Treasury Department April 12th 1792
